DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) in view of Greenhalgh et al. (3,166,239)
Regarding claim 1, Field et al. shows an electrostatic sprayer device, comprising: a housing (10) having a removable fluid reservoir (12), the fluid reservoir defining a cavity adapted to contain a fluid (fig 1); at least one nozzle (14) on the housing, the nozzle being fluidly connected to the reservoir via at least one fluid passageway (22), wherein the at least one nozzle emits fluid out of the housing in a direction (fig 1); a pump (24) in the housing coupled to the fluid reservoir (fig 1), wherein the pump includes a pump housing (outside of pump), at least one inlet (for 20), at least one outlet (fog 22) and a motor (inherent to run the pump), the pump operating to pull a vacuum in the reservoir (fig 1), the reservoir being upstream of the pump on the at least one fluid passageway when coupled to the housing (fig 1), an electrode assembly (18, 35) system that electrostatically charges the fluid as the fluid passes through the at least one fluid passageway, wherein the electrode assembly system includes: an electrically conductive tube (35) that defines a portion of the at least one fluid passageway, wherein at least an electrically conductive portion of the tube is electrically coupled to the electrostatic module (30), and wherein the electrically conductive portion of the 2Application No.: 16/116,475Docket No.: 047653-506001US tube physically contacts the fluid as the fluid flows through the tube such that the electrically conductive portion applies an electrical charge to the fluid (fig 1, [0144]); wherein the electrostatic module also electrostatically charges the fluid inside the reservoir (via 18) such that the fluid is electrostatically charged at both the reservoir and at the electrode assembly system; a direct current battery (32) inside the housing, wherein the  battery powers at least one of the electrostatic module and the pump (fig 1); an electrical regulation element (1003) electrically coupled to the pump, the electrical regulation element configured to regulate power to the pump such that a pump voltage remains constant without any reduction in the pump voltage until a power to the pump becomes zero voltage, at which point the pump shuts down, and that the electrical regulation element comprises a circuit board (540),
but fails to disclose wherein the pump includes a diaphragm and a constant speed motor, the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing to pull a vacuum in the reservoir.

However, Greenhalgh et al. teaches a pump, the pump includes a diaphragm (7) and a constant speed motor (col 2, line 25), the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing to pull a vacuum on the inlet. It is noted that the pump of Greenhalgh is disclosed as being usable with air, but the examiner notes that air is a fluid and the pump of Greenhalgh will also work with the fluid of the Field.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to us the diaphragm pump and constant speed motor of  Greenhalgh et al. in the device of Field et al. instead of the generic pump, in order to make the device self-priming.
The above combination still fails to disclose a lithium battery.
However, the examiner takes official notice that lithium batteries are well known in the art of portable electronics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to us a lithium in the device of Field et al. instead of the generic battery, in order to make the device have a longer lasting and lighter battery.
Regarding claim 4,  wherein the at least one nozzle is positioned on a nozzle housing (fig 1), and wherein the nozzle housing and the at least one nozzle is removable from the housing (they are two separate elements, so they are removable somehow).  
Regarding claim 7,  wherein the housing is sized and shaped to be held in a single hand of a user (fig 1).  
Regarding claim 10,  wherein the pump pulls a vacuum in the housing to cause fluid to flow from the reservoir to the at least one nozzle (pumps inherently pull a vacuum).  
Regarding claim 5, Field et al. as modified above does not include a tool that can remove the nozzle housing.
However, the examiner takes Official Notice that plyers are well known tools that can be used to remove nozzle housings.
Therefore, it would have been obvious to one of ordinary skill in the art to add a pair of plyers to the device of Field et al. as modified above, in order to easily take apart and put back together the spray gun.
Regarding claim 13, wherein the pump comprises a cylindrical shape (fig 3, Greenhalgh).  
Regarding claim 14, wherein the cylindrical shape of the pump is formed by a motor (fig 3, Greenhalgh).


Claims 3 and 6  is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified by Greenhalgh et al. (3,166,239) above, further in view of Lammers (7,159,797).
Regarding claims 3 and 6, Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose wherein the at least one nozzle includes three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively couple a desired nozzle to the reservoir.
However, Lammers shows a spray head having three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively couple a desired nozzle to the fluid path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nozzle of Field et al. as modified above, in order to allow for four different spray patterns as taught by Lammers.
Regarding claim 6, the at least one nozzle includes three nozzles (lammers) that are movable so that a user can selectively couple a desired nozzle to the reservoir, and wherein the tool (the plyers that were added with an above 103) can also move the nozzles.
Claim 8 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Greenhalgh et al. (3,166,239) above, further in view of Mastumoto et al. (2008/0213499).
Regarding claim 8, the Field as modified above shows all aspects of the applicant’s invention as in claim 1 above, including wherein the housing includes a handle and a trigger that is actuated to active the device (fig 1 Field), but fails to disclose an electrical ground element embedded in the handle, the electrical ground element positioned so that the electrical ground element contacts a user’s hand when a user grasps the handle.
However, Mastumoto et al teaches an electrostatic spray gun with a ground element [0025] positioned on the handle (4).
Therefore, it would have been obvious to one of ordinary skill In the art at the time the application was field to make the handle of Field as modified above, out of an electroconductive material in order to connect the gun to aground potential as taught by Mastumoto et al [0025].

Claims 11 and 12 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Greenhalgh et al. (3,166,239) above, further in view of Fahy et al. (7,938,299).
Regarding claim 12, Field et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but files to disclose, wherein the cap includes a duckbill valve that provides a vent for fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir, wherein the cap further includes a fluid conduit that fluidity couples the reservoir to the pump.
However, Fahy et al. teaches a sprayer device that includes a pump (99) and a reservoir (12, 15). The device also includes a cap (96, 30, 50, 70, 25} having a duckbill valve (42), the duckbill valve provides a vent for fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir, wherein the cap further includes a fluid conduit (25) that fluidity couples the reservoir to the pump.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the cap of Field et al. with the cap of Field et al. in order to let air into the reservoir to equalize the pressure as taught by Fahy et al. (col 7, lines 55-68).
Regarding claim 12, the duckbill valve above will inherently allow positive and negative ions to enter the reservoir such that the reservoir is charged with positive and negative ions.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot due to the new ground of rejection  above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/26/2022